Citation Nr: 1746451	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, to include secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1986 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified by the Atlanta, George RO.  

The Veteran testified at a September 2012 travel board hearing before the undersigned.  A copy of the transcript is of record.

In March 2013, the Board remanded this case for further development.  In September 2014, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 decision, the Court vacated the Board's decision and remanded the case for further action consistent with its decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2017 decision, the Court found that the Board failed to provide an adequate statement of reasons or bases to support its determination that VA satisfied its duty to assist with respect to obtaining federal records.  The Court expressed particular concern with the Board's failure to obtain records from the United States Special Operations Command and the Veteran's service treatment records.  The appellant's representative argued that the Special Operations Command may have records of operations the appellant participated between 1986 and 1990 and in 1987 at a Florida base.

In light of the above and after a review of the record, the Board finds that further attempts to obtain federal records are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to identify the details of each and every covert operation he alleges to have participated in while serving on active duty.  The Veteran is advised that he cannot stand idle by failing to provide important information or otherwise failing to cooperate. Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000). 

2.  After affording the appellant a reasonable period of time to respond to directive one the RO must, using the information provided by the appellant, or if he fails to respond the information of record, attempt to obtain and associate with the claims file any missing service treatment records.  Additionally, the RO must attempt to secure military records which may help to corroborate his alleged participation in alleged covert operations between 1986 and 1990, to include any medical experimentations.  This includes, but is not limited to attempting to obtain morning reports from the Veteran's service location, which could have verified personnel actions.  The RO's efforts must include contacting any identified location where they might reasonably be found, to specifically include contacting the National Personnel Records Center and the United States Special Operations Command.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  After the requested development has been completed, the RO should ensure that it is in complete compliance with the directives of this remand. If the development is deficient in any manner, or if further development is in order, the RO must take all appropriate action.

3. Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




